DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because Fig. 7 contains two entities identified with the reference numeral 110. In Fig. 7, one entity identified with reference numeral 110 is a portion of the insulating member 122. In Fig. 7, the second entity with reference numeral 110 is a wall member behind the insulating member 122. The specification describes an interior leg 110 of the backing member 102. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: Among other places, the specification at page 9, line 19 recites “Interior leg 110”. The specification at page 9, line 25 recites “rear leg 110”. It appears that page 9, line 25 should recite “rear leg 114” instead of “rear leg 110”. Appropriate correction is required.
Claim Objections
Claim 11 is objected to because of the following informalities: In line 2, the recitation “comprise” should be “comprises”.  
Claim 28 is objected to because of the following informalities: In line 1, the recitation “wherein thermally” should be “wherein the thermally”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 11, 15, and 24-28 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
With respect to claim 11: The claim recitation “the bracket of the backing member” lacks antecedent basis. The claim recitation “the interior side of the base” lacks antecedent basis.
With respect to claim 15: The claim recitation “the base frame member” lacks antecedent basis.
With respect to claim 24: The claim recitation “the front portion of the backing member” lacks antecedent basis.
With respect to claim 27: The claim recitation “the front portion of the interior leg” lacks antecedent basis.
With respect to claims 25-26 and 28: The claims are rejected under 35 U.S.C. § 112 via dependency.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-15, 17-18, 20, 22-25, and 27-28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6,367,223 B1 (Richardson).
With respect to claim 1: Richardson discloses a frame (frame 24) for a refrigerated enclosure (refrigerated display case 20), comprising: a frame segment  comprising, in cross-section (Fig. 3): a main frame member comprising: a base comprising a rear wall (second wall 68) and an interior wall (third wall 76); a middle wall (first wall 66); and a forward flange (strip 50); a backing member coupled to the main frame member, the backing member comprising: a rear leg (see the annotated image below) that couples on the rear wall of the base of the main frame member (in the same way as the Applicant’s rear leg 114 couples on rear wall 116 of base 104 of main frame member 100); and an interior leg (see the annotated image below) that couples on the interior wall of the base of the main frame member (engagement hook 114 couples on end wall 80), wherein the interior leg and the rear leg each comprise a thermal insulating portion (the insulation in gap 74 shown in Fig. 3; see col. 7, lines 18-21 and col. 8, lines 9-32), and a contact plate (carrier 84 and contact plate 34) coupled to the main frame member (flange element 88 of carrier 84 is coupled to fold 82 of the first wall 66), wherein the interior leg further comprises a front portion (end 110 and/or strip 108) configured to couple with the contact plate.

    PNG
    media_image1.png
    729
    623
    media_image1.png
    Greyscale

With respect to claim 2: The arrow in the annotated image below identifies “an L-shape” as claimed.

    PNG
    media_image2.png
    1165
    809
    media_image2.png
    Greyscale

With respect to claim 3: End 110 of strip 108 retains an edge of the contact plate 34 as claimed. 
With respect to claim 4: End 110 of strip 108 extends forward at least to a front plane of the contact plate 34 as claimed. 
With respect to claim 5: Col. 8, lines 9-32 disclose insulating material such as foam in the gaps 74. 
With respect to claim 6: There is insulating material in the gaps 74, and that is interpreted as comprised in the claimed “backing member”. Col. 5, lines 47-50 disclose moisture condensation occurs less frequently, if at all, in the present invention. Col. 13, lines 4-18 describe a “achieving a condensation-free door”. The inclusion of insulating material meets “configured to inhibit condensation on one or more surfaces of the frame” as claimed.
With respect to claim 7: The back side of carrier 84 and/or wall 90 of the carrier 84 meets “a portion of the contact plate extends in an interior direction over at least a portion of the interior leg of the backing member” as claimed. The claimed “portion of the interior leg of the backing member” is surface 112 and/or hook 114.
With respect to claim 8: Zipper strip 108 meets the claimed “zipper”. 
With respect to claim 9: In light of Applicant’s Fig. 13 depicting a step 240, the structure indicated in the annotated image below is interpreted to meet “a step” as claimed.

    PNG
    media_image3.png
    1197
    820
    media_image3.png
    Greyscale

With respect to claim 10: At least walls 92, 94, and 96 meet “a bracket” as claimed. 
With respect to claim 11: Wall 92, wall, 94, wall 96, surface 112, and hook 114 are interpreted as comprised in the claimed “bracket of the backing member”. Wall 80 is interpreted as comprised in the claimed “base of the main frame”. Hook 114 and wall 80 are “engaging portions” as claimed. 
With respect to claim 12: At least walls 92, 94, and 96 meet “a bracket” as claimed. Wall 94 is the claimed “bracket rear wall”, and wall 96 is the claimed “bracket interior wall”.
With respect to claim 13: Wall 92 is “an exterior leg” as claimed. 
With respect to claim 14: The insulating material in gaps 74, between walls 92 and 66, meets “a thermally insulating member” as claimed. 
With respect to claim 15: At least walls 92, 94, and 96 meet “a bracket” as claimed. Walls 92 and 102 comprise the claimed “exterior portion”, and wall 100 of the case is the claimed “body of the refrigerated enclosure”. 
Col. 10, lines 9-19 disclose screwing wall 92 into the wall of the opening (wall 100). This meets “configured to couple to a body of the refrigerated enclosure” as claimed. 
Edge 52 and/or wall 54 at wall 102 meets “wherein the base frame member is configured to couple to the exterior portion of the bracket” as claimed. The crest 70 on wall 66 receiving the spacer element 72 on wall 92 meets “wherein the base frame member is configured to couple to the exterior portion of the bracket” as claimed.
With respect to claim 17: Col. 8, line 58 to Col. 9, line 8 disclose the frame made of steel, and having a lower co-efficient of thermal conductivity to give the frame assembly improved thermal performance. By virtue of being made of a material with a non-zero coefficient of heat transfer, the strip 50 meets “wherein the forward flange is configured to absorb heat from ambient air” as claimed. The lower co-efficient of thermal conductivity and improved thermal performance meets “to inhibit condensation on the frame” as claimed.
With respect to claim 18: Richardson discloses a temperature-controlled enclosure (display case 20) for displaying cold items (items 28), comprising: a body (display case 20/case 46) comprising a front opening and defining an interior space of the enclosure (Fig. 1); a frame assembly (frame 24) coupled in the front opening of the body, wherein the frame assembly comprises a frame segment comprising, in cross-section (Fig. 3): a main frame member comprising: a base comprising a rear wall (second wall 68) and an interior wall (third wall 76); a backing member coupled to the main frame member, the backing member comprising: a rear leg (see the annotated image in the rejection of claim 1) that couples on the rear wall of the base of the main frame member (in the same way as the Applicant’s rear leg 114 couples on rear wall 116 of base 104 of main frame member 100); and an interior leg (see the annotated image in the rejection of claim 1) that couples on the interior wall of the base of the main frame member (engagement hook 114 couples on end wall 80), wherein the interior leg and the rear leg each comprise a thermally insulating portion (the insulation in gap 74 shown in Fig. 3; see col. 7, lines 18-21 and col. 8, lines 9-32), and a contact plate (carrier 84 and contact plate 34) coupled to the main frame member (flange element 88 of carrier 84 is coupled to fold 82 of the first wall 66), wherein a front portion of interior leg of the backing member is configured to extend forward at least to the contact plate (end 110 of strip 108 extends forward at least to a front plane of the contact plate 34); and one or more doors (doors 22) coupled to the frame assembly, wherein at least one of the doors comprises: one or more window panels (glass panels 26); and a gasket coupled on the rear surface of the door (col. 6 discloses gaskets, (not shown) in Figs. 3-5, mounted on the rear of the doors seal against contact plates 34; see Figs. 11-12 and cols. 14-15 for gasket 284), wherein the gasket is configured to form a seal between the frame assembly and the door when the door is closed (col. 6, lines 51-55), wherein a portion of the backing member of the frame segment is configured to contact at least a portion of a rear surface of the gasket (Fig. 9) or a rear surface of the contact plate (surface 112 configured to contact rear of carrier 84) when the door is closed.
With respect to claim 20: See Fig. 9. The inner surface of gasket 284 (part of 284 furthest from wall 66) and the inside of not-numbered strip 108 are substantially aligned when the door is closed. 
With respect to claim 22: Col. 8, line 58 to Col. 9, line 8 disclose the frame made of steel, and having a lower co-efficient of thermal conductivity to give the frame assembly improved thermal performance. By virtue of being made of a material with a non-zero coefficient of heat transfer, the strip 50 meets “wherein the forward flange is configured to absorb heat from ambient air” as claimed. The lower co-efficient of thermal conductivity and improved thermal performance meets “to inhibit condensation on the frame” as claimed.
With respect to claim 23: The insulating material in the gap 74 between strip 50 and wall 102 meets “an insulating member” as claimed. Fourth wall 102, by virtue of having a non-zero coefficient of heat transfer, provides some non-zero insulative value. This makes wall 102 “an insulating member” as claimed. 
With respect to claim 24: Richardson discloses a frame (frame 24) for a refrigerated enclosure (display case 20), comprising: a frame segment comprising, in cross-section (Fig. 3): a main frame member comprising a base, the base comprising a rear wall (second wall 68) and an interior wall (third wall 76); a backing member coupled to the main frame member, the backing member comprising: a rear leg (see the annotated image in the rejection of claim 1) that couples on the rear wall of the base of the main frame member (in the same way as the Applicant’s rear leg 114 couples on rear wall 116 of base 104 of main frame member 100); and an interior leg (see the annotated image in the rejection of claim 1) that couples on the interior wall of the base of the main frame member (engagement hook 114 couples on end wall 80), wherein the interior leg and the rear leg each comprise a thermal insulating portion (the insulation in gap 74 shown in Fig. 3; see col. 7, lines 18-21 and col. 8, lines 9-32), wherein the thermally insulating portions of the interior leg and the rear leg form an L-shape (see the annotated image in the rejection of claim 2), and a contact plate (carrier 84 and contact plate 34) coupled to the main frame member, wherein the contact plate (back side of carrier 84 and/or wall 90 of the carrier 84) extends inwardly over at least a portion of the front portion of the backing member (surface 112 and/or hook 114).
With respect to claim 25: End 110 of strip 108 meets “wherein the interior leg is configured to retain an edge of the contact plate” as claimed.
With respect to claim 27: End 110 of strip 108 meets “wherein the front portion of the interior leg is configured to extend forward at least to a front plane of the contact plate” as claimed. 
With respect to claim 28: Col. 8, lines 9-32 disclose insulating material such as  foam in the gaps 74. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 16, 19, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6,367,223 B1 (Richardson) as applied to claims 1, 18, and 24 above, and further in view of US 2016/0047592 A1 (Rolek).
With respect to claims 16 and 26: Richardson does not disclose the channels, h/eater wire(s), and opening recited in claims 16 and 26. 
Richardson col. 2, lines 8-13 disclose that energy consumption by heater wires adds annual cost to the display case. Richardson col. 9, lines 15-26 state that it is preferred to use no electrically-generated heat in the frame. Richardson col. 9 describes one set of inner case temperature, ambient temperature, and ambient humidity in which little or no significant condensation was achieved. Throughout the disclosure, Richardson expresses a desire for energy savings.
While the disclosures noted above suggest away from using heater wire(s) as claimed, Richardson’s disclosure does not outright forbid the use of heater wire(s). Col. 13, lines 4-18 state that different conditions may make heated door frames desirable, and the invention makes it an option to omit the heater(s) entirely in some situations. 
Rolek discloses heater wires 89/198 that contact the back side of a contact plate 44a/446/44b. Heater wires 89 are located in channels in a support 87. Heater wires 198 are located in channels in supports 151. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Richardson with Rolek’s heater wire(s) 89/198, in order to completely preclude condensation at the contact plate 34. 
Such a modification is desirable in order to meet Richardson’s desire to prevent condensation, while at lower case temperature, higher ambient temperature, and/or higher ambient humidity compared to the conditions listed in Richardson’s disclosure. 
With respect to claim 19: Richardson does not disclose an inner surface of the backing member interior to an inner surface of the gasket, as defined by claim 19. 
As explained in the rejection of claim 20 above, the inner surface of the backing member is substantially aligned with an inner surface of the gasket in Richardson Fig. 9. 
Rolek Figs. 3-4 shows a slightly different frame member that meets “wherein an inner surface of the interior leg of the backing member is interior to an inner surface of the gasket when the door is closed” as claimed. The inner surface of assembly 60 (at part 120 in Fig. 4) is interior to an inner surface of gasket 54 when door 36 is closed. 
Rolek’s assembly 60 comes apart in further and different ways compared to Richardson’s invention. See removable cover 68 in Rolek. Rolek’s invention includes a vacuum panel 64, and the panel 64 would have better insulation performance than Richardson’s insulation in gaps 74.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Richardson to have Rolek’s removable cover 68 and vacuum panel 64 instead of the wall 94 and insulation in the gaps 74, in order to have better insulation performance. 
In such a modification, Richardson meets “wherein an inner surface of the interior leg of the backing member is interior to an inner surface of the gasket when the door is closed” as claimed in the same or similar way as Rolek Fig. 3.

Claim(s) 19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6,367,223 B1 (Richardson) as applied to claim 18 above, and further in view of EP 2908074 A1 (Staffetta).
With respect to claims 19 and 21: Richardson does not disclose an inner surface of the backing member interior to an inner surface of the gasket, as defined by claim 19. Richardson does not disclose “a channel’ as defined by claim 21.
As explained in the rejection of claim 20 above, the inner surface of the backing member is substantially aligned with an inner surface of the gasket in Richardson Fig. 9. Richardson Fig. 9 shows the top portion of the door and frame.
Staffetta Fig. 4 shows a vertical cross-section (line II-II in Fig. 1) through a similar invention as Richardson’s. Staffetta Fig. 5 shows a horizontal cross-section (line III-III in Fig. 1) through the same structure. A “channel” as claimed exists at the bottom, left, and right sides of Staffetta’s structure. The channel does not exist at the top of the structure. The arrows in the annotated images below indicate such channels. 

    PNG
    media_image4.png
    928
    416
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    927
    520
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the bottom, left, and/or right sides of Richardson’s door to have a channel as claimed by having a similar configuration as Staffetta. 
E.G., in Richardson Fig. 3, it is obvious to have a gasket engage the contact plate 34 inward of the extreme inner edge of strip 108, and thereby yield “a channel” as claimed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M ROERSMA whose telephone number is (571)270-3185. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW M ROERSMA/Primary Examiner, Art Unit 3637